01/31/2020
                IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                         Assigned on Briefs January 28, 2020

                  JONAH PAUL ANDERS v. MAYLA ANDERS

                   Appeal from the Circuit Court for Shelby County
                     No. CT-005367-14 Gina C. Higgins, Judge
                      ___________________________________

                           No. W2020-00146-COA-T10B-CV


This is an accelerated interlocutory appeal as of right pursuant to Tennessee Supreme
Court Rule 10B from the trial court’s denial of a motion for recusal. Petitioner contends
the trial judge should have recused herself but fails to state any grounds or facts to
support his contention. Moreover, Petitioner failed to comply with Rule 10B by, inter
alia, not attaching an affidavit that verified the specific factual grounds supporting
disqualification of the trial judge. Due to Petitioner’s failure to comply with Rule 10B,
we affirm the trial court’s decision to deny the motion for recusal.

               Tenn. Sup. Ct. R. 10B Accelerated Interlocutory Appeal;
               Judgment of the Circuit Court Affirmed and Remanded

FRANK G. CLEMENT JR., P.J., M.S. delivered the opinion of the Court, in which JOHN W.
MCCLARTY and ARNOLD B. GOLDIN, JJ., joined.

Jonah Paul Anders, Memphis, Tennessee, pro se.

Mayla Anders, Memphis, Tennessee, pro se.

                                        OPINION

        The underlying litigation is a divorce proceeding in which the plaintiff is Jonah
Paul Anders (“Petitioner”) and the defendant is Mayla Anders. This appeal arises from
the trial judge’s decision to deny Petitioner’s motion to recuse.

       Tennessee Supreme Court Rule 10B governs appeals from orders denying motions
to recuse. Pursuant to § 2.01 of Rule 10B, a party is entitled to an “accelerated
interlocutory appeal as of right” from an order denying a motion for disqualification or
recusal. The appeal is perfected by filing a petition for recusal appeal with the appropriate
appellate court. Tenn. Sup. Ct. R. 10B, § 2.02.
      The only issue we may consider in a Rule 10B appeal is whether the trial judge
should have granted Petitioner’s motion to recuse. Duke v. Duke, 398 S.W.3d 665, 668
(Tenn. Ct. App. 2012). Our standard of review in a Rule 10B appeal is de novo. See
Tenn. Sup. Ct. R. 10B, § 2.01. “De novo” is defined as “anew, afresh, a second time.”
Simms Elec., Inc. v. Roberson Assocs., Inc., No. 01-A-01-9011CV00407, 1991 WL
44279, at *2 (Tenn. Ct. App. Apr. 3, 1991) (quoting Black’s Law Dictionary 392 (5th ed.
1979)).

       If we determine, after reviewing the petition and supporting documents, that no
answer is needed, we may act summarily on the appeal. Tenn. Sup. Ct. R. 10B, § 2.05.
Otherwise, this court must order an answer and may also order further briefing by the
parties. Id. Tenn. Sup. Ct. R. 10B, § 2.06 also grants this court the discretion to decide the
appeal without oral argument. Based upon our review of the petition for recusal appeal,
which is entitled Notice of Appeal, we have determined that neither an answer, additional
briefing, nor oral argument is necessary, and we elect to act summarily on the appeal in
accordance with Tenn. Sup.Ct. R. 10B, §§ 2.05 and 2.06.

                                         ANALYSIS

       In his Notice of Appeal Petitioner states:

       Notice is hereby given that Plaintiff, Johan Paul Anders, hereby appeal [sic]
       the Order Denying Amend [sic] Motion to Recue [sic] Judge Gina Higgins
       entered on Jan. 17, 2020, in the above captioned case to the Tennessee
       Court of Appeals in Jackson, Tennessee.

       Petitioner’s Notice of Appeal, which only states what is quoted immediately above
and is the only document filed in furtherance of the petition for recusal appeal,
profoundly fails to comply with Tenn. Sup. Ct. R. 10B, § 2. It neither addresses nor
complies with any of the following requirements under Rule 10B, § 2 titled “Availability
of Interlocutory Appeal as of Right Following Denial of Disqualification or Recusal
Motion.” The rule provides in pertinent part that when the trial judge denies a motion for
recusal, the ruling can be appealed in an accelerated interlocutory appeal as of right, as
provided in section 2, which is one of two alternative methods of appeal that are the
exclusive methods for seeking appellate review of any issue concerning the trial court’s
denial of a motion for recusal. See Tenn. Sup. Ct. R. 10B, § 2.01.

       To effect an accelerated interlocutory appeal as of right from the denial of a
motion for recusal of the trial court judge, the petition for recusal appeal shall contain the
following:

       (a) A statement of the issues presented for review; (b) A statement of the


                                              2
      facts, setting forth the facts relevant to the issues presented for review; (c)
      An argument, setting forth the contentions of the appellant with respect to
      the issues presented, and the reasons therefor, including the reasons why
      the contentions require appellate relief, with citations to the authorities; and
      (d) A short conclusion, stating the precise relief sought.

Tenn. Sup. Ct. R. 10B, § 2.03. Additionally, Rule 10B requires that the petition shall be
accompanied by “a copy of the motion and all supporting documents filed in the trial
court, a copy of the trial court’s order or opinion ruling on the motion, and a copy of any
other parts of the trial court record necessary for determination of the appeal.” Id.

       Here, Petitioner complied with none of the above requirements, literally none of
them. As such, his petition for recusal appeal is so profoundly deficient that it prevents
this court from conducting a meaningful review. Accordingly, the judgment of the trial
court is affirmed.

                                     IN CONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs
of appeal assessed against Petitioner, Jonah Paul Anders.


                                                  ________________________________
                                                  FRANK G. CLEMENT JR., P.J., M.S.




                                             3